Citation Nr: 0021293	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran, and his mother and father


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for mental illness.  


FINDINGS OF FACT

1. By decision dated in October 1984, the RO denied service 
connection for a nervous condition.  The appellant was 
properly notified of that decision, and he did not perfect 
a timely appeal.

2. The evidence received subsequent to the October 1984 RO 
decision, for the claim for service connection for a 
psychiatric disorder, including PTSD, is not cumulative 
or redundant, bears directly and substantially upon the 
specific matter under consideration, and must be 
considered to fairly decide the merits of the appellant's 
claim.

3. The record contains evidence of current diagnoses of PTSD, 
as well as other psychiatric disorders, and the veteran 
reports several personal assaults during service.  

4. VA psychiatric and social work reports indicate diagnoses 
of PTSD due to inservice stressors and note that the 
veteran's inservice physical complaints are consistent 
with psychiatric disorder.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder, including PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991), 38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records in July 1973 note that 
the veteran appeared well-motivated to stay in the service 
and hoped to pursue training in the welding field.  The 
examiner noted no evidence of disease, either physical or 
psychiatric, was reported.  The veteran's separation medical 
examination in June 1974 noted no psychiatric abnormalities.  

In August 1984, the veteran filed an initial claim for VA 
benefits for a nervous condition.  By rating decision in 
October 1984, the RO denied service connection for a nervous 
condition, as the service medical records failed to show the 
existence of a psychiatric disability and the veteran did not 
show any treatment after service for a psychiatric 
disability.  The veteran was notified of this decision under 
cover letter dated in October 1984.  The RO decision is final 
as to evidence of record at the time.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1984) (38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for mental illness in October 1994.  The evidence, 
submitted since the final RO decision in October 1984, 
includes VA treatment and psychiatric evaluation reports, 
statements from the veteran, his parents, and a friend, and 
testimony by the veteran at a hearing before an RO hearing 
officer.  

VA outpatient treatment records from December 1987 note 
complaints of a nervous problem since service.  The veteran 
reported that he had been beaten by his father and was also 
beaten during service.  Diagnoses included questionable PTSD 
from childhood abuse.  

The veteran was hospitalized at a private facility in 
September 1989 with complaints of severe depression and 
anxiety.  The veteran reported symptoms since witnessing the 
death of his work foreman in an electrical accident.  The 
veteran denied any psychiatric history and indicated that he 
had been able to cope with difficulties prior to the 
accident.  A history of apparent abuse by the veteran's 
father during childhood was noted.  The examiner provided 
diagnostic impressions of major depression single episode, 
rule-out PTSD, and rule-out dependent personality disorder.  

In December 1989, the veteran was seen at a VA facility 
following a work-related electrical accident in which the 
veteran's boss was killed.  The veteran reported nervousness, 
intrusive memories, decreased sleep, phobic avoidance of 
electricity, tearfulness, and extreme fear.  Diagnoses of 
PTSD, severe major depressive episode with psychotic 
features, dependent personality disorder, and borderline 
intellectual functioning were reported.  

A psychological evaluation was conducted in January 1990 by 
T.M., Ph.D., who noted a history of poor academic 
performance, including a conduct disorder in adolescence.  
Psychological testing was unremarkable, except for the usual 
characteristics of a borderline I.Q.  Dr. T.M. stated that 
some of the veteran's statements and behavior suggested 
malingering and noted that individuals with a low I.Q. often 
feel fragile and vulnerable and the ability to work hard and 
function independently is more easily disrupted by traumatic 
events.  

The veteran underwent a VA neuropsychology evaluation from 
December 1994 to January 1995.  The report noted that the 
veteran was referred following a diagnosis of PTSD and rule-
out mental disorder not otherwise specified due to an 
electrical accident.  The veteran reported being involved in 
an industrial accident, during which a crane knocked down 
electrical wiring on him and his boss.  He stated that he was 
hospitalized following this incident with a diagnosis of PTSD 
and severe major depression with psychotic features.  
Significant difficulties with memory were noted during intake 
interview.  The veteran reported that he was sexually 
assaulted and beaten and abused during military service.  He 
stated that he had difficulty "thinking" since military 
service and had "just cracked" in 1989 following an 
incident when he was "electrocuted."  The veteran's father 
reported that prior to enlistment, the veteran was a happy 
go-lucky person, but he was different subsequent to discharge 
and appeared to have difficulty concentrating.  The veteran's 
father noted that the veteran was psychiatrically 
hospitalized twice following the industrial accident in 1989.  
The examiners noted that the veteran had been seen at the VA 
Medical Center (MC) in December 1987 with a diagnosis of 
adjustment disorder with depression secondary to marital and 
family problems.  Numerous psychiatric tests were conducted 
and the examiner noted that the veteran was a poor historian 
overall and was inconsistent and selective in his report.  
Evaluation of the veteran's behavior, affect and personality 
revealed labile mood, crying without apparent explanation, 
inappropriate outbursts, child-like tone of voice, inability 
to understand directions, and stuttering.  The veteran's 
parents reported that the veteran's stuttering began 
subsequent to his discharge from military service.  

The examiners indicated that the veteran presented with 
widespread and extreme cognitive impairment and appeared to 
be severely emotionally distressed, guarded, and unreliable 
in his report.  The examiners noted discrepancies between the 
veteran's reported level of functioning in daily living and 
the degree of impairment demonstrated during testing.  The 
severity of demonstrated cognitive impairments would preclude 
the veteran from caring for himself, which was contrary to 
the veteran's report of being able to drive.  The examiners 
stated that, due to the unusual cognitive presentation and 
insufficient background regarding the nature of any possible 
prior emotional or central nervous system trauma, it was 
difficult to conclusively state the cause of the veteran's 
cognitive dysfunction.  It was noted that the veteran's 
presentation prior to the industrial accident in 1989 
suggested that a significant portion of the veteran's 
difficulty pre-dated this incident.  The examiners provided 
diagnostic impressions of (provisional) dysthymia, 
chronic PTSD by history, (provisional) factitious disorder 
with predominantly psychological signs and symptoms, and 
(provisional) personality disorder not otherwise specified 
with dependent features.  

The veteran was hospitalized from January to February 1995 
with discharge diagnoses of PTSD, stuttering, and rule-out 
the following:  schizoaffective disorder; major depression 
with psychotic features; dissociative disorder not otherwise 
specified; psychotic disorder not otherwise specified; and 
psychotic disorder secondary to a general medical condition.  
On admission, the veteran claimed to have been depressed 
since entering service.  He stated that he was "badly 
treated" by fellow servicemen, including "blanket 
parties," his head forced into the latrine, and rape.  

In April 1995, the veteran submitted a letter from a friend 
who served with him during boot camp in 1972.  The friend 
stated that the veteran was having a hard time making it from 
day to day due to the treatment he was receiving from people 
in his company and because of disciplinary action.  The 
friend noted that he reported what he considered to be 
discriminatory action against the veteran to the company 
commander.  

A "Treatment Update Letter" from the Vet Center, dated in 
May 1995, provided clinical observations of chronic PTSD due 
to inservice sexual trauma, dysthymia secondary type, rule-
out major depression with psychotic features, and rule-out 
psychotic disorder not otherwise specified.  

A VA social work evaluation was conducted in May 1995.  The 
veteran presented with PTSD symptomatology, labile and 
restricted affect, and unemployability since 1989.  The 
veteran was married and maintained contact with his parents, 
but stated that he had no friends and no social activities.  
He reported that he was raped during service and that a 
"blanket party was thrown for him."  The veteran later 
stated that there was no sexual assault but he was "beaten 
up a couple of times" and was "consistently picked on."  
The veteran reported current symptoms of anger and rage, 
emotional numbing, flashbacks, nightmares, intrusive 
thoughts, fear and terror, hypervigilance, memory impairment, 
sleep disorder, social isolation, poor self-esteem, 
irritability, depression, and anxiety.  The social worker 
noted that the veteran's symptomatology appeared to have 
intensified following the industrial accident in 1989.  The 
social worker provided diagnoses of chronic PTSD with 
inservice stressors, dysthymia secondary type, rule-out 
recurrent major depression with psychotic features, and rule-
out psychotic disorder not otherwise specified.  

By letter, received in June 1995, the veteran's parents 
stated that the veteran was a "normal outgoing teenager" 
prior to enlistment.  After discharge the veteran began 
stuttering, could not comprehend simple instructions or 
concepts, and had difficulty keeping a steady job.  

At a hearing before an RO hearing officer in June 1996, the 
veteran testified he was sick all of the time and that one of 
his friends was punished for trying to help him during 
service.  Transcript, p. 2.  The veteran's father stated that 
prior to enlistment, he and the veteran had a good 
relationship and communicated quite a bit, but 
after discharge, the veteran could not seem to communicate.  
Transcript, p. 3.  The veteran's father reported that other 
servicemen told him that the veteran was treated poorly 
during service, including being thrown down the stairs.  
Transcript, p. 4.  The veteran's father and mother indicated 
that "the straw that broke the camel's back" was the on-
the-job electrical injury in 1989.  Transcript, pp. 4, 6.  

In a progress report, dated in June 1999, the veteran's VA 
treating psychiatrist since June 1998, reported that the 
veteran's history was difficult to weave together in light of 
the vague recollections of the veteran and his parents.  The 
veteran reported that he was seriously abused, both 
physically and emotionally, by fellow soldiers during 
service, including being thrown down the stairs, "blanket 
parties", having his genitals fondled, having been hit in 
the head, and having been sodomized.  The psychiatrist noted 
that the veteran was seen on sick call 20 times from December 
1971 to July 1973 and such was significantly more than one 
would expect from a relatively normally functioning soldier.  
Although the veteran's complaints were reported as physical, 
the psychiatrist noted that they were consistent with 
somatization that was masking a primary psychiatric 
disturbance such as depressive or anxiety disorder, or PTSD.  
The psychiatrist noted that the veteran's physical 
complaints, vomiting, nausea, anorexia, stomach pain, 
headache, dizziness, and difficulty breathing, were noted in 
the morning - the time of day that entailed the possibility 
of avoiding interactions with other during the whole day, 
if the veteran were excused from duty.  The veteran reported 
current symptoms of nightmares, intrusive thoughts about 
Vietnam, sounds of helicopters, flashbacks of being beaten, 
intense emotional distress on exposure, pervasive avoidance 
of potential stimuli, a foreshortened future, emotional 
numbing and lability, diminished interests, outbursts of 
anger, hypervigilance, insomnia, and profound problems 
concentrating.  The psychiatrist provided diagnoses of 
service-related PTSD, dementia not otherwise specified 
(related to electrocution and possibly head trauma; possibly 
service-related), and dysthymia.  The psychiatrist noted that 
it was unclear whether the veteran's current degree of 
cognitive dysfunction could be traced to trauma during 
service or were a result of the post-service job-related 
electrocution in 1989.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's claim for service connection for a nervous 
condition was previously denied by the RO by final rating 
decision in October 1984.  The evidence at that time included 
the veteran's service medical records, which reported no 
psychiatric disability.  The record did not contain any 
indication of current psychiatric treatment or disability.  
Since that time, the veteran has submitted VA treatment 
and psychiatric evaluation reports, statements from the 
veteran, his parents, and a friend, and testimony by the 
veteran at a hearing before an RO hearing officer.  These 
records contain diagnoses of major depression, PTSD, 
dysthymia, and dementia.  The evidence submitted is both new, 
in that it was not considered prior to the RO's earlier 
decision, and material, in that the evidence establishes a 
current disability, one of the elements necessary for the 
submission of a well-grounded claim.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet.App. 60, 66 (1993). 

In the instant case, the veteran has submitted evidence of a 
current diagnosis of PTSD, as well as other psychiatric 
disorders.  The records note a questionable diagnosis of PTSD 
in December 1987 with a confirmed diagnosis in December 1989.  

The veteran contends that his current psychiatric 
symptomatology is the result of several personal assaults 
during his military service.  He reported the following 
incidents as indicative of poor treatment during service:  
"blanket parties;" having his head forced into the latrine; 
rape/sodomy; beatings; being thrown down the stairs; having 
his genitals fondled; and being hit on the head.  The Board 
notes that the veteran's service medical records contain no 
complaints of any injuries resulting from any of these events 
nor any diagnoses or opinions of any psychiatric disorders.  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Justus, 3 Vet. App. at 513.  Therefore, for that purpose, the 
Board accepts the veteran's statements of stressful events 
during military service.  

The veteran's treating psychiatrist noted that the veteran's 
physical complaints during service were consistent with 
somatization that was masking a psychiatric disturbance, such 
as depressive or anxiety disorder or PTSD.  The psychiatrist 
provided a diagnosis of service-related PTSD, and noted that 
the veteran's dementia may also be service-related.  The VA 
social work evaluation provided a diagnosis of chronic PTSD 
with inservice stressors.  

Based on the service medical records, the veteran's 
statements, and the opinions of the VA social worker and the 
veteran's treating psychiatrist, the Board finds that the 
veteran's claim for service connection for a psychiatric 
disorder, including PTSD, is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999).  
The Board notes that specific development is required for 
claims alleging PTSD as a result of personal assault.  The 
veteran's friend stated that he had reported discriminatory 
action against the veteran during service.  It is not 
apparent that any attempt has been made to locate records of 
such a report.  The Board finds that further development is 
necessary to meet the duty to assist, pursuant to 38 U.S.C.A. 
§ 5107(a).  

The Board notes that there is some evidence of the existence 
of a psychiatric disorder prior to service, or of pre-service 
stressors resulting in the current psychiatric diagnoses.  
However, every veteran shall be presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 
3.304(b) (1997).  The burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service, and if 
the government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The regulation requires 
that VA consider all of the relevant evidence of record when 
determining whether clear and unmistakable evidence exists to 
rebut the presumption, not just the persuasiveness of the 
evidence supporting pre-service incurrence of the disease or 
injury.  See Vanerson v. West, 12 Vet. App. 254, 259 (1999), 
Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).  As stated 
above, although the veteran occasionally reported family 
abuse and difficulty in school prior to service, the record 
contains no medical opinion that the veteran's current 
psychiatric disorder pre-existed his military service.  The 
veteran's service entrance examination in April 1972 noted no 
psychiatric abnormalities.  As there is no clear and 
unmistakable evidence of pre-existence of the veteran's 
current psychiatric disorder, the presumption of soundness is 
for application.  


ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder, including PTSD, is granted.

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is well grounded.  
To this extent, the appeal is granted.


REMAND

Because the claim of entitlement to service connection is 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 1 Vet. App. 78.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his psychiatric 
disorder since discharge from service.  
After securing the necessary release, the 
RO should obtain any of these records, 
not previously obtained.

2. The RO should undertake further necessary 
development of the veteran's reported 
stressors under M21-1, Part III, para. 
5.14(c), including obtaining the 
veteran's service personnel records, 
requesting that the veteran identify any 
individuals or documents which may 
support his reported stressors, and 
requesting reports filed on behalf of the 
veteran by a fellow serviceman.  

3. Following completion, to the extent 
possible, of the above development, the 
RO should arrange for an examination of 
the veteran by a VA psychiatrist for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of the veteran's psychiatric condition, 
to include PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
express an opinion as to whether the 
veteran's current psychiatric condition, 
including PTSD, is due to or was 
aggravated by any incident of service, 
including the reported personal assaults.  
If any psychiatric disorder other than 
PTSD is found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to the veteran's 
military service.  The rationale for all 
conclusions should be provided.

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for service connection for a psychiatric 
disorder, including PTSD.  If the claim 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

